UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7689


ROBERT LEE FOSTER,

                Petitioner - Appellant,

          v.

CECILIA REYNOLDS, Warden,

                Respondent - Appellee,

          and

STATE OF SOUTH CAROLINA,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Timothy M. Cain, District Judge.
(9:14-cv-03853-TMC)


Submitted:   March 10, 2016                 Decided:   April 4, 2016


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Lee Foster, Appellant Pro Se.       Donald John Zelenka,
Senior Assistant Attorney General, Melody Jane Brown, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert     Lee    Foster   seeks     to    appeal      the     district      court’s

order accepting the recommendation of the magistrate judge and

dismissing his 28 U.S.C. § 2254 (2012) petition.                           The order is

not   appealable       unless    a   circuit      justice       or      judge    issues    a

certificate      of    appealability.          See   28    U.S.C.       § 2253(c)(1)(A)

(2012).      A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).

      When     the    district   court    denies     relief        on    the    merits,    a

prisoner       satisfies     this      standard         by      demonstrating           that

reasonable      jurists      would     find      that     the        district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief       on   procedural         grounds,      the        prisoner        must

demonstrate      both    that    the     dispositive         procedural         ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Foster has not made the requisite showing.                    Accordingly, we deny

a certificate of appealability, deny his pending motion, and

dismiss the appeal.          We dispense with oral argument because the

facts    and   legal     contentions      are    adequately          presented     in    the

                                           2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3